DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office Action is in response to a communication filed on 07/20/2021, in which claims 1 – 21 are pending and presented for examination.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method of processing point cloud data at a decoder, comprising: receiving three dimensional (3D) coordinates of a set of points of a point cloud including first points and a current point, each of the first points being associated with a reconstructed attribute value; determining a plurality of neighboring points of the current point from the first points; receiving an indicator and determining whether the indicator indicating that reconstruction of the current point in a prediction step in a lifting scheme is based on a weighted sum of all of the reconstructed attribute values of the plurality of neighboring points or based on a single one of the reconstructed attribute values of the plurality of neighboring points; in response to the received indicator being determined as indicating that the reconstruction of the current point is based on the weighted sum of all of the reconstructed attribute values of the plurality of neighboring points, reconstructing the current point in the prediction step in the lifting scheme based on the weighted sum of all of the reconstructed attribute values of the plurality of neighboring points; and in response to the received indicator being determined as indicating that the reconstruction of the current point is single one of the reconstructed attribute values of the plurality of neighboring points, in the prediction step in the lifting scheme based on a-a reconstructed attribute value of a selected one of the plurality of neighboring points.

The prior art of record fails to explicitly disclose certain key features claimed by Applicants.
  	In the latest Office Action, claims 1 - 4, 6 - 8, 13 - 17, and 19 were rejected under 35 U.S.C. § 103 as being unpatentable over Mammou (US 2019/0081638); Claims 5, 9 - 12, 18, and 20 were rejected under 35 U.S.C. § 103 as being unpatentable over Mammou in view of Segall (US 2012/0014438) and Jeon (US 2009/0279608). 
However based on Applicant’s remarks and on an updated search, it is granted that the arguments presented against the rejection are persuasive.
The references can be summarized as follows. 
Mammou, Segall, and Jeon, either alone or in combination, do not describe or suggest at least the aforementioned features as recited in independent Claim 1. Accordingly, independent Claim I is believed to be patentable over Mammou, Segall, and Jeon together with all claims depending therefrom. 
 	Amended independent Claim 8 is directed to a method of processing point cloud data at a decoder, and the method includes at least: calculating variability of the reconstructed attribute values of the plurality of neighboring points; [and] .... 
 	Amended independent Claim 14 is directed to a method of processing point cloud data at a decoder, and the method includes at least: receiving an indicator and determining whether the indicator indicating that reconstruction of the current point in a prediction step in a lifting scheme is based on a weighted sum of all of the reconstructed attribute values of the plurality of neighboring points or based on a single one of the reconstructed attribute values of the plurality of neighboring points; [and] . .. in response to the received indicator being determined as indicating that the reconstruction of the current point is based on the single one of the reconstructed attribute values of the plurality of neighboring points, reconstructing the current point in the 
 	Amended independent Claim 19 is directed to an apparatus for processing point cloud data, and the apparatus includes processing circuitry configured to at least: 13receive an indicator and determine whether the indicator indicating that reconstruction of the current point in a prediction step in a lifting scheme is based on a weighted sum of all of the reconstructed attribute values of the plurality of neighboring points or based on a single one of the reconstructed attribute values of the plurality of neighboring points; [and] ...(See conditions described above in Claim 14). 
 	For at least reasons similar to the reasons advanced above with respect to independent Claim 1, independent Claims 8, 14, and 19 are believed to be patentable over Mammou, Segall, and Jeon together with all claims depending therefrom. 
 	Accordingly, the rejection of Claims 1 - 20 under 35 U.S.C. § 103 is withdrawn. The present Amendment adds new Claim 21. It is agreed that Claim 21 patentably defines over the applied references at least for the reasons stated above for the patentability of independent Claim 19, from which Claim 21 depends. 
 	For the reasons discussed above, the present application is believed to be in condition for formal allowance. Therefore, a Notice of Allowance for Claims 1 - 21 is granted. 
It is agreed that, since an updated search of the prior art has produced no other reference to overcome Applicant’s arguments, Claim 1 and all other pending claims are therefore patentable over the cited references. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487